Citation Nr: 0619214	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  04-28 264A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hiatal hernia.

2.  Entitlement to service connection for nerve damage to the 
upper front teeth.

3.  Entitlement to service connection for a right eye 
condition.

4.  Entitlement to service connection for ligament and nerve 
damage to the upper groin area.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from July 1942 to October 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.

The veteran testified before decision review officer at the 
RO in May 2003.  A transcript of his hearing has been 
associated with the record.


FINDINGS OF FACT

1.  A hiatal hernia was not manifest during service and the 
claimed hiatal hernia is not related to the veteran's 
service.

2.  Nerve damage of the upper front teeth was not manifest 
during service and there is no evidence of current disability 
manifested by nerve damage of the upper front teeth.

3.  A right eye condition was not manifest during service and 
there is no evidence of a current right eye condition related 
to service.

4.  Ligament and nerve damage of the upper groin region was 
not manifest in service and there is no evidence of current 
disability manifested by ligament and nerve damage of the 
upper groin.

CONCLUSION OF LAW

1.  A hiatal hernia was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2005).

2.  A disability manifested by nerve damage of the upper 
front teeth was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.303 (2005).

3.  A right eye condition was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005).

4.  A disability manifested by ligament and nerve damage to 
the upper groin was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

In the present case, the veteran's claims were received 
before the enactment of the VCAA.  

The Court in Pelegrini II also held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

A VCAA letter dated in May 2001 instructed the veteran 
regarding the evidence necessary to substantiate his claim, 
and requested that he identify evidence of treatment for the 
conditions he was claiming.  The letter apprised the veteran 
which evidence VA was responsible for obtaining, and which 
evidence VA would assist the veteran in obtaining.  The 
veteran's claim was subsequently readjudicated, and a 
statement of the case was issued in July 2004.  Thus, the 
notice provided was in compliance with Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  The Board also notes that 
the veteran was asked, in an October 2005 letter, to submit 
any evidence in his possession pertaining to his claim.  The 
veteran did not respond to that letter.

In sum, VA has complied with the notice requirements of the 
VCAA and the implementing regulations.  

In addition, pertinent VA and private treatment records have 
been obtained.  The veteran testified before a decision 
review officer in May 2003.  He has not identified any 
additional evidence or information which could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2005).

	Hiatal Hernia

On review of the evidence, the Board has concluded that 
service connection is not warranted for hiatal hernia.  
Service medical records are negative with respect to any 
complaint, abnormal finding, or diagnosis pertaining to his 
upper gastrointestinal tract.  They do indicate that the 
veteran had ill defined digestive tract complaints, which 
included a diagnosis of gastro-neurosis.  On discharge 
examination in October 1945, the veteran complained of 
epigastric pain for two years, relieved by food.  The 
abdominal wall and viscera were normal.  No hernia was noted.

On VA examination in May 1946 the veteran reported a history 
of difficulty keeping anything in his stomach and vomiting.  
He complained of loss of appetite and pain, relieved by soda.  
On follow-up examination it was established that there was no 
evidence of organic gastro-intestinal disease.  A gastro-
intestinal series was normal, to include the esophagus.  

In April 1948 it was determined that there was no evidence of 
an organic disease of the digestive tract.

The first record of a diagnosis of hiatal hernia dates to a 
July 1976 VA treatment record, when a VA treatment record 
shows that there was evidence of a small esophageal hernia.  
There is no indication in the record that such diagnosis is 
related to the veteran's military service.

Private treatment records show that the veteran had normal 
gastrointestinal series in August 1976, February 1977, and 
August 1979.

A July 2002 VA treatment record indicates a diagnosis of 
gastroesophageal reflux disease, treated with Zantac.  

A November 2002 private treatment record shows an assessment 
of gastritis and gastroesophageal reflux disease, in response 
to the veteran's complaints of chest pain.

The veteran testified at his May 2003 hearing that he was 
diagnosed with hiatal hernia at a VA facility in 1972.

Even if the Board accepts that the veteran's hiatal hernia 
was first diagnosed in 1972, the competent evidence 
establishes that the remote diagnosis of hiatal hernia is not 
related to the veteran's military service, which ended in 
1945.  As noted above, service connection is granted for a 
disability resulting from in-service disease or injury.  The 
record does establish that the veteran presented a history of 
digestive tract complaints during and after service.  
However, organic pathology was not identified during service 
and was specifically ruled out during VA examinations in 1946 
and 1948.  The Board finds that the negative findings are far 
more probative as to the onset of a hiatal hernia than the 
veteran's unsupported opinion.  Absent competent evidence 
relating the veteran's hiatal hernia to service, the claim of 
entitlement to service connection must be denied.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.

	Nerve Damage to Upper Front Teeth

Service medical records show that in the veteran underwent 
tonsillectomy in October 1942.  He was noted to require no 
dental treatment at that time.  Examination in December 1944 
shows that no dental treatment was indicated.  On discharge 
examination in October 1945 the veteran's had no mouth or gum 
abnormalities and no dental prosthesis.  

A September 1993 summary by the veteran's private physician 
indicates that the veteran had two strokes in March 1993, 
with residual left facial palsy and mental complications.

A May 2001 VA dental treatment record shows that the veteran 
had poor dental hygiene.  He had numerous dental caries.  A 
January 2003 VA treatment record reflects a finding of 
carious and loose teeth.  

At his May 2003 hearing, the veteran testified that he 
suffered dental trauma during training while climbing a rope 
net.  He stated that the only treatment was iodine and pain 
killers.  

There is no reliable evidence of dental trauma in service.  
Moreover, the evidence of record establishes that any 
currently present dental disability is not related to the 
veteran's service.  The veteran is a layman, and his own 
opinion regarding onset or cause is not competent.  Rather, 
the competent evidence establishes that any post service 
diagnoses pertaining to the veteran's dental health are not 
related to service.  As such, the claim of entitlement to 
service connection for nerve damage of the upper front teeth 
must be denied.  The preponderance of the evidence is against 
the claim and there is no doubt to be resolved.

	Right Eye Condition

The service medical records are silent with respect to any 
complaint, abnormal finding, or diagnosis of a right eye 
condition.  The veteran underwent tonsillectomy in October 
1943.  On discharge examination in October 1945 there were no 
eye abnormalities.  The veteran's visual acuity was 20/20 
bilaterally.

On VA examination in May 1946 the veteran's eyes were normal.  
In August 1946 there was subconjunctival hemorrhage of the 
right eye.  

At his May 2003 hearing, the veteran testified that he 
received an injury to his right eye at the same time as the 
claimed injury to his teeth.  He stated that his eye was 
treated in service with iodine, and that there was no further 
treatment.  He related that he currently had double vision 
without his glasses.

On review of the record, the Board has determined that 
service connection is not warranted for a right eye 
condition.  There is no reliable evidence of trauma in 
service, nor is there evidence of any eye condition in 
service or at discharge.  While the veteran asserts that he 
has a right eye condition as a result of an injury in 
service, he is a layman and his own opinion regarding onset 
or cause is not competent.  Rather, the competent evidence 
establishes that any currently present right eye condition is 
not related to service.  As such, the claim of entitlement to 
service connection for a right eye condition must be denied.  
Clearly, a layman is competent to report the occurrence of an 
injury.  However, the veteran's assertion is viewed as 
unreliable and less probative than the separation examination 
and the May 146 VA examination.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.

	Ligament and Nerve Damage to Upper Groin

Service medical records do not show any complaint, abnormal 
finding, or diagnosis of a condition referable to the upper 
groin area.  On discharge examination in October 1945 there 
were no musculoskeletal defects.  

An October 1986 private medical record indicates that the 
veteran was evaluated for possible peripheral vessel disease 
secondary to complaints of left leg numbness and cramping.  
The diagnosis was peripheral vessel disease of the left lower 
extremity.  The provider also indicated the possibility of an 
abdominal aortic aneurysm.

The veteran testified at his May 2003 hearing that he injured 
his left leg jumping over barbed wire during training.  

The Board has determined that service connection for this 
claimed disability is also not warranted.  Essentially, there 
is no evidence of a disability relating to the upper groin 
that can be related to the veteran's service.  The Board 
again observes that the veteran is a layman and his own 
opinion regarding onset or cause of the claimed disability is 
not competent.  The evidence establishes that this claimed 
disability is not related to the veteran's service.  At this 
time, there is no reliable evidence of an in-service injury, 
no evidence of disability at separation, no evidence of 
ligament or nerve damage in proximity to separation, and no 
competent evidence relating such to service.  Accordingly, 
service connection must be denied.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.


ORDER

Entitlement to service connection for hiatal hernia is 
denied.

Entitlement to service connection for nerve damage to the 
upper front teeth is denied.

Entitlement to service connection for a right eye condition 
is denied.

Entitlement to service connection for ligament and nerve 
damage to the upper groin area is denied.

____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


